NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



SHAWN M. MATZEN,                           )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D18-3741
                                           )
RENE M. MATZEN,                            )
                                           )
             Appellee.                     )
                                           )

Opinion filed March 22, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Polk County;
Michael P. McDaniel, Judge.

Mark A. Skipper of Law Office of Mark A.
Skipper, P.A., Orlando, for Appellant.

Sara M. McKinley of McKinley Law Firm,
P.A., Bartow, for Appellee.


PER CURIAM.


             Affirmed.


SILBERMAN, KELLY, and VILLANTI, JJ., Concur.